Title: From George Washington to Brigadier General James Mitchell Varnum, 8 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters Pawlings Mill [Pa.] October 8, 1777

I send you the foregoing duplicate of mine of yesterday to prevent any delay or disappointment from miscarriages; as it is of the utmost importance no time should be lost in forwarding the detachment to the place of its destination. The army here marches this morning from hence to the Baptist meeting house in Montgomery Town ship; whither you will direct your course by the shortest rout and effect a junction as soon as possible. I am Sir Your most Obedt serv.

Go: Washington


P.S. Herewith is a letter of instructions for Col. Green which please forward immediately to him.

